Citation Nr: 0513582	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for right intra-
cranial hemorrhage, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to service connection for a left cerebral 
infarction. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to February 
1963, and from July 1964 to August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case.  

On a VA Form 21-4138 that was received at the Board in 
October 2004, the veteran stated that a letter had been 
included in his medical record at the VA clinic in Cape 
Girardeau, Missouri that would be relevant to his appeal.  He 
indicated that the letter was dated on or near September 27, 
2004.  A review of the medical evidence of record indicates 
that outpatient treatment records dated in 2004 have neither 
been obtained nor requested.  The Board thus finds that those 
treatment records should be obtained prior to appellate 
review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following action.

The RO should contact the community based 
VA Outpatient Clinic in Cape Girardeau 
and request any and all treatment 
records, examinations, notes, consults, 
and complete clinical records pertaining 
to treatment of the veteran from 2004 to 
the present.  If no such records can be 
found, or if they have been destroyed, as 
for specific confirmation of that fact.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



